Opinion by
Hurt, J.
§ 842. Attachment bond; must be conditioned to pay costs. The attachment bond in this case omitted the-words “and costs” in the conditional part of it. Held. *483that the bond was fatalty defective, and the appellant’s motion to quash it should have been sustained. The statute plainly requires that one of the conditions of the bond shall be that the obligors will pay the costs that may be adjudged against them, etc. [R. S. 156-158.] This being the case, the bond must literally follow the language of the statute, or it must use words which fully and clearly embrace the conditions prescribed by it. [Reid v. Fernandez, 52 Tex. 379.]
February 28, 1883.
Reversed and remanded.